United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, BALTIMORE
PERFORMANCE CLUSTER, Baltimore, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0057
Issued: May 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 9, 2018 appellant filed a timely appeal from a September 21, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 21, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective April 13, 2018, because she ceased to have residuals or disability due
to her accepted employment condition.
FACTUAL HISTORY
In April 1985 OWCP accepted that appellant, then a 31-year-old letter sorting machine
operator, sustained an occupational injury in the form of bilateral carpal tunnel syndrome due to
performing the repetitive duties of her job. Appellant underwent OWCP-approved bilateral carpal
tunnel release surgery in 1985 and 1986.3 She stopped work in July 2003 and retired from the
employing establishment in February 2009.4
Commencing in 1997, appellant received periodic medical treatment for her upper
extremity conditions from Dr. Ramana Gopalan, a Board-certified internist.
In a December 20, 2016 report, Dr. Gopalan noted that appellant complained of constant
pain in both wrists, forearms, elbow, and shoulders (right worse than left). He advised that, upon
physical examination, appellant exhibited bilateral swelling, tenderness, and decreased active
range of motion of her wrists. Dr. Gopalan opined that appellant continued to have employmentrelated bilateral carpal tunnel syndrome and that she was unable to return to work (due to that
condition.
OWCP referred appellant for a second opinion examination to Dr. Stuart J. Gordon, a
Board-certified orthopedic surgeon, and requested that he provide an opinion regarding whether
appellant had residuals or disability due to her employment-related bilateral carpal tunnel
syndrome.
In a January 17, 2017 report, Dr. Gordon reported his physical examination findings and
diagnosed bilateral carpal tunnel syndrome with evidence of continued presence (status post
release), unrelated degenerative disease of the carpometacarpal joints of the hands, and obesity.
He found that appellant continued to have employment-related bilateral carpal tunnel syndrome,
however, she was capable of working in a limited-duty capacity.
OWCP determined that there was a conflict in the medical opinion evidence between
Dr. Gopalan and Dr. Gordon regarding the extent of appellant’s disability due to her employmentrelated bilateral carpal tunnel syndrome. In order to resolve the conflict, it referred appellant,
pursuant to section 8123(a) of FECA, to Dr. John F. Perry, a Board-certified orthopedic surgeon,
for an impartial medical examination and an opinion on the matter.
In a June 1, 2017 report, Dr. Perry discussed appellant’s factual and medical history and
reported the findings of the physical examination he conducted on that date. He noted that she
3

Appellant underwent surgical release of the proximal pulley of her right thumb in January 1987. There is no
indication in the case record that OWCP approved this surgery or that appellant has an accepted right thumb condition.
4
By decision dated March 22, 2011, OWCP granted appellant a schedule award for eight percent permanent
impairment of each upper extremity. The award ran for 49.92 weeks for the period April 11, 2010 to March 26, 2011.

2

presented to the examination with complaints of numbness/swelling in both hands. Dr. Perry
indicated that bilateral Phalen’s testing did not produce paresthesias (although bilateral median
nerve compression did so), sensation was normal to pinprick in both upper extremities, and there
was no right thumb triggering or tenderness. He determined that appellant no longer had
employment-related bilateral carpal tunnel syndrome, noting that her reported increasing carpal
tunnel symptoms were unrelated to her employment as she had not worked since 2003. Dr. Perry
opined that appellant’s upper extremity problems were due to nonwork-related conditions,
including hypothyroidism, obesity, and “constitutional issues.” He indicated in the beginning of
the impression and comments section of the report that appellant could return to work without
restrictions, but noted that in the latter portion of the impression and comments section that she
could return to work for eight hours per day with physical restrictions.
On August 14, 2017 OWCP requested that Dr. Perry provide a supplemental report which
clarified his June 1, 2017 report with respect to appellant’s ability to work. In a September 4, 2017
report, Dr. Perry indicated that appellant could return to unrestricted work. He repeated his earlier
opinion that she ceased to have an employment-related medical condition.
OWCP determined that there was a new conflict in the medical opinion evidence between
Dr. Gopalan and Dr. Perry regarding the existence of employment-related bilateral carpal tunnel
syndrome. Dr. Gopalan had found that appellant had employment-related residuals of bilateral
carpal tunnel syndrome in a December 20, 2016 report, whereas Dr. Perry found that appellant had
no such residuals in June 1 and September 4, 2017 reports.5
On September 22, 2017 OWCP issued a conflict statement and referred appellant to
Dr. Sanjiv H. Naidu, a Board-certified orthopedic surgeon, for a new impartial medical
examination and opinion regarding whether appellant had continuing residuals, including
disability, of her employment-related bilateral carpal tunnel syndrome.
In a November 16, 2017 report, Dr. Naidu detailed appellant’s factual and medical history,
including the history of her surgical intervention in the 1980’s and the electromyogram and nerve
conduction velocity (EMG/NCV) testing of her upper extremities between 1997 and 2017. He
noted that January 13, 2017 testing of appellant’s upper extremities revealed right distal motor
latency of 5.1 milliseconds and left distal motor latency of 4.0 milliseconds. Dr. Naidu reported
the findings of the physical examination he conducted on November 10, 2017. There was no
evidence of carpal instability in either wrist, bilateral wrist motion was full and symmetrical, and
bilateral Tinel’s, Phalen’s, carpal compression, and ulnocarpal impingement tests were negative.
Dr. Naidu advised that appellant had 5/5 strength in both upper extremities and that two-point
discrimination and sensation were intact in all digits. He diagnosed resolved bilateral carpal tunnel
syndrome and resolved right trigger thumb and flexor tenosynovitis.

5

OWCP considered Dr. Perry to have served as an OWCP referral physician with respect to the existence of
employment-related bilateral carpal tunnel syndrome because there had not been a conflict in the medical opinion
evidence on this matter at the time of the initial referral to Dr. Perry. The record reflects that Dr. Gopalan found that
appellant had employment-related residuals of bilateral carpal tunnel syndrome in a December 20, 2016 report,
whereas Dr. Gordon also found that appellant had employment-related residuals of bilateral carpal tunnel syndrome
in a January 17, 2017 report.

3

Dr. Naidu further indicated that appellant had been adequately treated with bilateral carpal
tunnel release surgery for the employment injury sustained in the mid-1980s. He noted that
appellant’s current main complaint was bilateral thumb/wrist pain which would be consistent with
her underlying osteoarthritis. Dr. Naidu maintained that with respect to appellant’s current
complaints of progressive upper extremity numbness/tingling, the numerous EMG/NCV studies
obtained since her surgical intervention indicated progression of sensory neuropathy secondary to
chronic untreated hypothyroidism and goiter. He opined that appellant’s employment-related
condition of bilateral carpal tunnel syndrome/entrapment neuropathy had completely resolved and
that no further treatment was needed for this employment injury. In an attached work capacity
evaluation form (Form OWCP-5c), Dr. Naidu determined that appellant was capable of
performing her usual job without restrictions.6
By letter dated February 21, 2018, OWCP advised appellant of its proposed termination of
her wage-loss compensation and medical benefits because she ceased to have residuals or disability
due to her accepted employment condition. It informed appellant that the proposed termination
action was based on the November 16, 2017 opinion of Dr. Naidu, the impartial medical specialist.
OWCP afforded appellant 30 days to submit evidence and argument challenging the proposed
action.
In mid-March 2018 appellant contacted OWCP regarding her request for authorization of
right carpal tunnel surgery. However, she did not submit new evidence or argument challenging
the proposed termination action.
By decision dated April 13, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that date, because she ceased to have residuals or disability due to
her accepted employment condition.
On May 2, 2018 OWCP requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review.
By decision dated September 21, 2018, OWCP’s hearing representative affirmed the
April 13, 2018 decision terminating appellant’s wage-loss compensation and medical benefits
effective that date. The hearing representative determined that the weight of the medical opinion
evidence with respect to employment-related residuals and disability continued to rest with the
opinion of Dr. Naidu.
LEGAL PRECEDENT
Under FECA, once OWCP has accepted a claim it has the burden of justifying termination
or modification of compensation benefits.7 OWCP may not terminate compensation without

6

In attached November 10, 2017 Pennsylvania Department of Labor and Industry form, Dr. Naidu indicated that
appellant’s bilateral carpal tunnel condition had resolved.
7
C.C., Docket No. 17-1158 (issued November 20, 2018); I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB
541 (1986).

4

establishing that the disability ceased or that it was no longer related to the employment.8 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.9
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”10 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well-rationalized and based upon a proper factual background, must be
given special weight.11
ANALYSIS
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective April 13, 2018, because she ceased to have residuals or disability due
to her accepted employment condition.
OWCP properly determined that there was a conflict in the medical opinion evidence
between Dr. Gopalan, an attending physician, and Dr. Perry, an OWCP referral physician, on the
issue of whether appellant continued to have residuals of her accepted employment injury.12
Dr. Gopalan found that appellant had employment-related residuals of bilateral carpal tunnel
syndrome in a December 20, 2016 report, whereas Dr. Perry found that appellant had no such
residuals in June 1 and September 4, 2017 reports. In order to resolve the conflict, OWCP properly
referred appellant, pursuant to section 8123(a) of FECA, to Dr. Naidu for an impartial medical
examination and an opinion on the matter.13

8

A.D., Docket No. 18-0497 (issued July 25, 2018). In general the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time of such injury. See
20 C.F.R. § 10.5(f).
9

See C.C., supra note 7.

10

5 U.S.C. § 8123(a).

11

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).
12

The Board notes that, while initially Dr. Perry served as an impartial medical specialist regarding the matter of
the extent of appellant’s disability, he actually served as an OWCP referral physician with respect to the existence of
employment-related bilateral carpal tunnel syndrome because there had not been a conflict in the medical opinion
evidence on this matter at the time of the initial referral to Dr. Perry. There was no such conflict at that time because
Dr. Gopalan found that appellant had employment-related residuals of bilateral carpal tunnel syndrome in a
December 20, 2016 report, and Dr. Gordon also found that appellant had employment-related residuals of bilateral
carpal tunnel syndrome in a January 17, 2017 report. See R.H., Docket No. 17-1477 (issued March 14, 2018) (finding
that, due to the lack of a conflict in the medical opinion evidence regarding the underlying issue at the time of referral
to a physician for an impartial medical examination, the physician actually served as an OWCP referral physician with
respect to that issue).
13

See supra note 10.

5

The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Naidu, the impartial medical specialist selected to resolve the
conflict in the medical opinion.14 The report of Dr. Naidu establishes that appellant no longer had
residuals or disability due to her accepted employment condition.
In his November 16, 2017 report, Dr. Naidu detailed appellant’s factual and medical
history, and reported the findings of the physical examination he conducted on
November 10, 2017, noting that there was no evidence of carpal instability in either wrist, bilateral
wrist motion was full and symmetrical, and bilateral Tinel’s, Phalen’s, carpal compression, and
ulnocarpal impingement tests were negative. Dr. Naidu provided a diagnosis which indicated that
appellant’s employment-related bilateral carpal tunnel syndrome had resolved and explained that
appellant had been adequately treated with bilateral carpal tunnel release surgery for the
employment injury sustained in the mid-1980s. He noted that appellant’s current main complaint
was bilateral thumb/wrist pain which would be consistent with her underlying osteoarthritis.15
Dr. Naidu opined that appellant’s employment injury had fully resolved and no further treatment
was needed for an employment-related condition. In an attached form report, he determined that
appellant was capable of performing her usual job without restrictions.
The Board has reviewed the opinion of Dr. Naidu and notes that it has reliability, probative
value, and convincing quality with respect to its conclusions regarding the relevant issue of the
present case. Dr. Naidu provided a thorough factual and medical history and accurately
summarized the relevant medical evidence. He provided medical rationale for his opinion by
explaining appellant had no objective findings of bilateral carpal tunnel syndrome upon physical
examination or diagnostic testing. Dr. Naidu also explained that appellant’s continuing bilateral
upper extremity symptoms were not related to her accepted employment condition, but rather were
related to nonwork-related factors, including underlying osteoarthritis and hypothydroidism.16
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective April 13, 2018, because she ceased to have residuals or disability due
to her accepted employment condition.

14

See supra note 11.

15

Dr. Naidu further maintained that, with respect to appellant’s current complaints of progressive upper extremity
numbness/tingling, the numerous EMG/NCV studies obtained since her surgical intervention indicated progression of
sensory neuropathy secondary to chronic untreated hypothyroidism and goiter.
16
See W.C., Docket No. 18-1386 (issued January 22, 2019); Melvina Jackson, 38 ECAB 443 (1987) (regarding the
importance, when assessing medical evidence, of such factors as a physician’s knowledge of the facts and medical
history, and the care of analysis manifested and the medical rationale expressed in support of the physician’s opinion).

6

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

